Citation Nr: 1725476	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-05 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative arthritis and degenerative disc disease with neuroforaminal narrowing, lumbar spine, spinal stenosis with neurogenic claudication, degenerative spondylosis and intervertebral disc syndrome (IVDS).

2.  Entitlement to an initial rating in excess of 40 percent for radiculopathy of the right lower extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted a 40 percent rating for lumbar spine degenerative disc disease, effective June 2, 2009.  In the January 2011 statement of the case, the RO found that a clear and unmistakable error had been made in the assignment of a 40 percent rating for lumbar spine DDD, and continued the 20 percent rating.  

The Board notes that, in correspondence dated February 2015, the Veteran withdrew his request for a hearing before the Board.  

Additionally, in a February 2011 VA Form 9, the Veteran certified his appeal for an increased rating for the lumbar spine disability, as well as for a rating in excess of 40 percent for radiculopathy of the right lower extremity.  Thus, both issues are currently before the Board. 

The Agency of Original Jurisdiction (AOJ) denied several service-connection claims in a May 2015 Statement of the Case (SOC).  The Veteran did not file a substantive appeal following the issuance of this SOC.  As such, the issues adjudicated in the May 2015 SOC are no longer in appellate status.  

The Board recognizes that the Veteran has raised the issue of entitlement to special monthly compensation for loss of use of a creative organ in a statement dated May 16, 2017.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

While the Board regrets the additional delay, the appeal related to the appropriate rating for the Veteran's lumbar spine disability and radiculopathy must be remanded for action in accordance with a recent decision of the Court of Appeals for Veterans Claims (Court).

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. In evaluating the severity of the Veteran's back disability, the July 2009 and October 2014 VA examiners did not specify whether testing was completed in both active and passive motion, and in weight-bearing and nonweight-bearing.  In light of the Court's holding in Correia, coupled with the fact that VA has not assessed the severity of either disability in almost three years, the Board finds that a remand is appropriate to afford the Veteran an updated and complete examination for his spine and radiculopathy.   

In addition, the Board observes that the most recent VA outpatient treatment records within the claims file are dated in October 2014. On remand, the RO should obtain and associate with the record all updated VA treatment records related to the lumbar spine DDD and radiculopathy of the right lower extremity. 38 C.F.R. § 3.159 (c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain current VA treatment records related to treatment of the Veteran's lumbar spine disability and radiculopathy dated from October 2014 to the present. Associate all records obtained with the Veteran's claims file. 

2. The Veteran should be afforded a VA examination(s) in order to determine the current severity of his service-connected lumbar spine disability and radiculopathy. All pertinent evidence should be made available to and reviewed by the examiner. The examiner must make all findings relative to rating the Veteran's disabilities, to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's disabilities on his occupational functioning and daily activities. The AOJ should ensure that the examiner provides all information required for rating purposes, to include an assessment as to whether the Veteran's back disability has manifested in incapacitating episodes required physician-prescribed bed rest, and if so, for what duration.   

3. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



